Order appealed from reversed, and order confirming referee’s report opened and leave granted to the appellant to file his claim with the county clerk on payment of the costs and disbursements of the motion at Special Term within twenty days; in default of such payment order affirmed, with costs. If the conditions are complied with, the proceeding is referred to a referee to be appointed by a Special Term to be held in Monroe county to take proofs in regard to the claim of the appellant and report the same with his opinion thereon.
Opinion

Per Curiam

left with the clerk.